Exhibit *AGREEMENT PREVIOUSLY FILED* *RE-FILED TO INCLUDE ALL EXHIBITS, SCHEDULES, AND ATTACHMENTS* LEASE AGREEMENT dated as of April 3, 2006 between CT CHATTANOOGA TN, LLC, as Landlord and COVENANT TRANSPORT, INC., a Tennessee corporation, as Tenant Table of Contents 1. Certain Definitions 1 2. Demise of Premises 1 3. Title and Condition 1 4. Use of Leased Premises; Quiet Enjoyment 3 5. Term. 4 6. Rent 4 7. Net Lease; Non-Terminability 5 8. Payment of Impositions; Compliance with Legal Requirements and Insurance Requirements. 6 9. Liens; Recording and Title 8 10. Indemnification 9 11. Maintenance and Repair 11 12. Alterations 12 13. Condemnation 13 14. Insurance 14 15. Restoration 18 16. Subordination to Financing 19 17. Assignment, Subleasing 20 18. Permitted Contests 21 19. Conditional Limitations; Default Provisions 21 20. Additional Rights of Landlord and Tenant 24 21. Notices 25 22. Estoppel Certificates 26 23. Surrender and Holding Over 26 24. No Merger of Title 27 25. Definition of Landlord 27 26. Hazardous Substances 27 27. Entry by Landlord 28 28. No Usury 28 29. Financial Statements 28 30. Special Tax Indemnity 28 i 31. Withholdings 30 32. Representations 31 33. Duty of First Offer 33 34. Separability 34 35. Miscellaneous 34 ii EXHIBITS EXHIBIT A Legal Description EXHIBIT B Basic Rent EXHIBIT C Form of Tenant Estoppel EXHIBIT D Form of Landlord Waiver EXHIBIT E Form of Subordination, Non-Disturbance and Attornment Agreement APPENDIX A Definitions iii LEASE AGREEMENT THIS LEASE AGREEMENT (as amended, supplemented and otherwise modified from time to time, this “Lease”) made as of April 3, 2006 by and between CT CHATTANOOGA TN, LLC, a Delaware limited liability company, as landlord, having an office at c/o SunTrust Equity Funding, LLC, 303 Peachtree Street, 24th Floor, MC 3951, Atlanta, Georgia30308, and COVENANT TRANSPORT, INC., a Tennessee corporation, as tenant, having an office at 400 Birmingham Highway, Chattanooga, TN37419. In consideration of the rents and provisions herein stipulated to be paid and performed, Landlord and Tenant, intending to be legally bound, hereby covenant and agree as follows: 1.Certain Definitions.All capitalized terms, unless otherwise defined herein, shall have the respective meanings ascribed to such terms in Appendix A annexed hereto and by this reference incorporated herein. 2.Demise of Premises.Landlord hereby demises and lets to Tenant and Tenant hereby takes and leases from Landlord, for the Term and upon the provisions hereinafter specified, the Leased Premises. 3.Title and Condition. (a)The Leased Premises are demised and let subject to (i) Permitted Encumbrances, (ii) all Legal Requirements and Insurance Requirements, including any existing violation of any thereof, and (iii) the condition of the Leased Premises as of the commencement of the Term; without representation or warranty by Landlord; it being understood and agreed, however, that the recital of the Permitted Encumbrances herein shall not be construed as a revival of any thereof which for any reason may have expired. (b)LANDLORD HAS NOT MADE AND WILL NOT MAKE ANY INSPECTION OF ANY OF THE LEASED PREMISES, AND LANDLORD LEASES AND WILL LEASE AND TENANT TAKES AND WILL TAKE THE LEASED PREMISES “AS IS”, AND TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER ACTING AS LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT MADE AND WILL NOT MAKE, NOR SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED PREMISES, INCLUDING ANY WARRANTY OR REPRESENTATION AS TO ITS FITNESS FOR USE OR PURPOSE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE, AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, AS TO LANDLORD’S TITLE THERETO, OR AS TO VALUE, COMPLIANCE WITH SPECIFICATIONS, LOCATION, USE, CONDITION, MERCHANTABILITY, QUALITY, DESCRIPTION, DURABILITY OR OPERATION, IT BEING AGREED THAT ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT. Tenant acknowledges that the Leased Premises are of its selection and to its specifications, and that the Leased Premises have been inspected by Tenant and are satisfactory to it.In the event of any defect or deficiency in any of the Leased Premises of any nature, whether patent or latent, Landlord shall not have any responsibility or liability with respect thereto or for any incidental or consequential damages (including strict liability in tort).The provisions of this Paragraph 3(b) have been negotiated, and the foregoing provisions are intended to be a complete exclusion and negation of any warranties by Landlord, express or implied, with respect to any of the Leased Premises, arising pursuant to the Uniform Commercial Code or any other law now or hereafter in effect or otherwise. (c)Tenant acknowledges and agrees that Tenant has examined the title to the Leased Premises prior to the execution and delivery of this Lease and has found such title to be satisfactory for the purposes contemplated by this Lease. (d)Landlord hereby assigns, without recourse or warranty whatsoever, to Tenant, all Guaranties.Such assignment shall remain in effect until the termination of this Lease. Landlord shall also retain the right to enforce any Guaranties assigned to Tenant hereunder in the name of Tenant during the continuance of any Event of Default.Landlord hereby agrees to execute and deliver, at Tenant’s expense, such further documents, including powers of attorney, as Tenant may reasonably request in order that Tenant may have the full benefit of the assignment effected or intended to be effected by this Paragraph 3(d).Upon the termination of this Lease, the Guaranties shall automatically revert to Landlord, provided that, to the extent that Tenant has incurred out-of-pocket costs and expenses to replace or repair any part of the Leased Premises for which there is a claim under a Guaranty, Tenant shall be subrogated to Landlord’s rights under such Guaranty to the extent of such costs and expenses, and, at Tenant’s reasonable request, Landlord shall cooperate with Tenant, at Tenant’s expense, to recover such claim.The foregoing provision of reversion shall be self-operative and no further instrument of reassignment shall be required.In confirmation of such reassignment Tenant shall execute and deliver promptly any certificate or other instrument which Landlord may reasonably request.Any monies collected by Tenant under any of the Guaranties after the occurrence of and during the continuation of an Event of Default shall be held in trust by Tenant and promptly paid over to Landlord. (e)Landlord agrees to enter into, at Tenant’s expense, such Easements as are reasonably requested by Tenant, subject to Lender’s and Landlord’s approval of the form thereof, not to be unreasonably withheld or delayed; provided, however, that no such Easement shall result in any diminution in the value or utility of the Leased Premises for use as an office building, truck terminal and truck maintenance facility and related purposes and further provided that no such Easement shall render the use of the Leased Premises dependent upon any other property, or condition the use of the Leased Premises upon the use of any other property, each of which Tenant shall certify to Landlord and Lender in writing delivered with Tenant’s request with respect to such Easement.Tenant’s request shall also include Tenant’s written undertaking acknowledging that Tenant shall remain liable hereunder as principal and not merely as a surety or guarantor notwithstanding the establishment of any Easement. Except as expressly permitted by this Lease, Landlord shall not enter into any Easements, REA’s, restrictive covenants or other matters affecting title to the Leased Premises without the prior consent of Tenant, which shall not be unreasonably withheld or delayed. 2 (f)Tenant agrees that Tenant is obligated to and shall perform all obligations of the owner of the Leased Premises under, and pay all expenses which the owner of the Leased Premises may be required to pay in accordance with, any REA, and that Tenant shall comply with all of the terms and conditions of each REA during the term of this Lease.Tenant further covenants and agrees to indemnify, defend and hold harmless Landlord and Lender against any claim, loss or damage suffered by Landlord or Lender by reason of Tenant’s failure to perform any obligations or pay any expenses as required under any REA or comply with the terms and conditions of any REA as hereinabove provided during the term of this Lease. 4.Use of Leased Premises; Quiet Enjoyment. (a)Tenant may use the Leased Premises as an office building, truck terminal and truck maintenance facility or any other lawful purpose, so long as such other purpose would not (i) have a material adverse effect on the value or utility of the Leased Premises, (ii) materially increase the likelihood that Tenant, Landlord or Lender would incur liability under any provisions of any Environmental Laws, (iii) result in or give rise to any material environmental deterioration or degradation of the Leased Premises or (iv) result in the Leased Premises constituting “limited use property” within the meaning of Revenue Procedure 2001-28, 2001-19 I.R.B. 1156.In no event shall the Leased Premises be used for any purpose which shall violate any of the provisions of any Permitted Encumbrance or any covenants, restrictions or agreements hereafter created by or consented to by Tenant applicable to the Leased Premises.Tenant agrees that with respect to the Permitted Encumbrances and any covenants, restrictions or agreements hereafter created by or consented to by Tenant, Tenant, at its expense, shall observe, perform and comply with and carry out the provisions thereof required therein to be observed and performed by Landlord or Tenant.Landlord acknowledges and agrees that for so long as this Lease is in full force and effect, Tenant shall have the right to enforce all of Landlord’s rights and to enjoy all benefits and privileges under the Permitted Encumbrances.Landlord shall reasonably cooperate with Tenant, at Tenant’s expense, in promptly providing any consents or approvals that may be required by any third party in connection with Tenant’s enforcement of Tenant’s or Landlord’s rights under the Permitted Encumbrances.Landlord further agrees to execute and deliver, at Tenant’s expense, such further documents, including powers of attorney, as Tenant may reasonably request in order that Tenant may enjoy all rights, benefits and privileges under the Permitted Encumbrances. (b)Subject to Tenant’s rights under Paragraph 18 hereof, Tenant shall not knowingly permit any unlawful occupation, business or trade to be conducted on the Leased Premises or any use to be made thereof contrary to applicable Legal Requirements or Insurance Requirements.Subject to Tenant’s rights under Paragraph 18, Tenant shall not use, occupy or knowingly permit any of the Leased Premises to be used or occupied, nor do or knowingly permit anything to be done in or on any of the Leased Premises, in a manner which would (i) make void or voidable any insurance which Tenant is then maintaining in force with respect to any of the Leased Premises as required hereunder, (ii)affect the ability of Tenant to obtain any insurance which Tenant is required to furnish hereunder, (iii) cause any injury or damage to any of the Improvements unless as a result of Alterations permitted under Paragraph 12 hereof or (iv) result in Landlord being subject to any burdensome regulation.Tenant shall operate the Leased Premises in accordance, in all material respects, with all applicable laws, rules and regulations, including, without limitation, taking all such actions as may be necessary to permit the Leased Premises to be operated as an office building, truck terminal and truck maintenance facility. 3 (c)Subject to all of the provisions of this Lease, so long as no Event of Default exists hereunder, Landlord covenants to do no act to disturb the peaceful and quiet occupation and enjoyment of the Leased Premises by Tenant. (d)Tenant covenants and agrees to remain in actual physical possession of the Leased Premises and to continuously operate its business in the Leased Premises, subject to Tenant’s rights under Paragraph 17 hereof. 5.Term. (a)Subject to the provisions hereof, Tenant shall have and hold the Leased Premises for an initial term commencing on the Commencement Date and ending on the Expiration Date. (b)Provided (i) this Lease shall not have been terminated pursuant to the provisions of Paragraph 13(b) or 19, and (ii) an Event of Default has not occurred and remains uncured, in each case on the applicable date of its Renewal Option Notice and on the Expiration Date (or the expiration date of the then expiring Renewal Term, as applicable), Tenant shall have eight (8) consecutive options to extend the term of this Lease for a Renewal Term, commencing upon the day after the Expiration Date (or the expiration date of the then expiring Renewal Term, as applicable).If Tenant elects to exercise any one or more of said renewal options, it shall do so by giving a Renewal Option Notice to Landlord at any time during the Term (or the then Renewal Term, as applicable) but, in any event, on or before that date which is twelve (12) months prior to the commencement of the Renewal Term for which such election is exercised.Tenant shall forever waive its right to exercise a renewal option if it shall, for any reason whatsoever, fail to give such Renewal Option Notice to Landlord within the time and in the manner provided for the giving of such notice, whether such failure is inadvertent or intentional, TIME BEING OF THE ESSENCE as to the exercise of such renewal option and the giving of such notice.If Tenant shall elect to exercise any such renewal option, the term of this Lease shall be automatically extended for five (5) years without the execution of an extension or renewal lease.Any Renewal Term shall be subject to all of the provisions of this Lease, and all such provisions shall continue in full force and effect.Within ten (10) days after request by Landlord, Tenant shall execute, acknowledge and deliver to Landlord an instrument confirming that such option has been effectively exercised, confirming the extended expiration date of this Lease and confirming the Basic Rent for the Renewal Term. 6.Rent. (a)Tenant shall pay to Landlord (or to such Person as is directed by Landlord), as rent for the Leased Premises, beginning on the Commencement Date and continuing for the Term, the Basic Rent in advance, on the Basic Rent Payment Dates, and shall pay the same by wire transfer in immediately available federal funds to such account in such bank as Landlord shall designate from time to time.If the Commencement Date shall occur on a date other than the first day of a calendar month, Basic Rent for the period from and including the Commencement Date through and excluding the first day of the following month shall be paid on the Commencement Date in the amount equal to one thirtieth (1/30) of the monthly Basic Rent for the first year set forth on Exhibit B attached hereto for each day from and including the Commencement Date through and excluding the first day of the following month. 4 (b)Subject to Tenant’s right to contest in accordance with Paragraph 18, Tenant shall pay and discharge before the imposition of any fine, Lien, interest or penalty which may be added thereto for late payment thereof, as Additional Rent, all other amounts and obligations which Tenant assumes or agrees to pay or discharge pursuant to this Lease, together with every fine, penalty, interest and cost which may be added by the party to whom such payment is due for nonpayment or late payment thereof. In the event of any failure by Tenant to pay or discharge any of the foregoing, Landlord shall have all rights, powers and remedies provided herein, by law or otherwise, in the event of nonpayment of Basic Rent.All payments of Additional Rent that are payable to Landlord shall be paid by Tenant by wire transfer in immediately available federal funds to such account in such bank as Landlord shall designate, from time to time. (c)If any installment of Basic Rent is not paid after the same is due, Tenant shall pay to Landlord or Lender, as the case may be, on demand, as Additional Rent, an amount equal to the late charge or late fee, if any, charged by, and due and owing to, Lender under the Mortgage pursuant to the terms of the Mortgage. (d)Landlord and Tenant agree that this Lease is a true lease and does not represent a financing arrangement.Each party shall reflect the transactions represented by this Lease in all applicable books, records and reports (including, without limitation, income tax filings) in a manner consistent with “true lease” treatment rather than “financing” treatment. 7.Net Lease; Non-Terminability. (a)This is a net lease and Basic Rent, Additional Rent and all other sums payable hereunder by Tenant shall be paid, except as otherwise expressly set forth in this Lease, without notice, demand, setoff, counterclaim, recoupment, abatement, suspension, deferment, diminution, deduction, reduction or defense. (b)Except as otherwise expressly provided in this Lease, this Lease shall not terminate, and Tenant shall not have any right to terminate this Lease, during the Term.Except as otherwise expressly provided in this Lease, Tenant shall not be entitled to any setoff, counterclaim, recoupment, abatement, suspension, deferment, diminution, deduction, reduction or defense of or to Basic Rent, Additional Rent or any other sums payable under this Lease; and except as otherwise expressly provided in this Lease, the obligations of Tenant under this Lease shall not be affected by any interference with Tenant’s use of any of the Leased Premises for any reason, including but not limited to the following:(i) any damage to or destruction of any of the Leased Premises by any cause whatsoever, (ii) any Condemnation, (iii) the prohibition, limitation or restriction of Tenant’s use of any of the Leased Premises, (iv) any eviction by paramount title or otherwise, (v) Tenant’s acquisition of ownership of any of the Leased Premises other than pursuant to an express provision of this Lease, (vi) any default on the part of Landlord under this Lease or under any other agreement, (vii) any latent or other defect in, or any theft or loss of any of, the Leased Premises, (viii) the breach of any warranty of any seller or manufacturer of any of the Fixtures, (ix) any violation of Paragraph 4(c) by Landlord, or (x) any other cause, whether similar or dissimilar to the foregoing, any present or future Law to the contrary notwithstanding.It is the intention of the parties hereto that the obligations of Tenant under this Lease shall be separate and independent covenants and agreements, and that Basic Rent, Additional Rent and all other sums payable by Tenant hereunder shall continue to be payable in all events (or, in lieu thereof, Tenant shall pay amounts equal thereto), and that the obligations of Tenant under this Lease shall continue unaffected, unless this Lease shall have been terminated pursuant to an express provision of this Lease, including, without limitation, the provisions of Paragraph 13(b) and Paragraph 14(g) hereof.Nothing set forth herein shall abrogate Tenant’s rights to pursue a claim for damages against Landlord if Landlord breaches its obligations under this Lease, provided that in no event shall Tenant have any right to offset any such damages against Basic Rent or Additional Rent or to terminate this Lease. 5 (c)Tenant agrees that it shall remain obligated under this Lease in accordance with its provisions and that, except as otherwise expressly provided herein, it shall not take any action to terminate, rescind or avoid this Lease, notwithstanding (i) the bankruptcy, insolvency, reorganization, composition, readjustment, liquidation, dissolution, winding-up or other proceeding affecting Landlord, (ii) the exercise of any remedy, including foreclosure, under the Mortgage, or (iii) any action with respect to this Lease (including the disaffirmance hereof) which may be taken by Landlord under the Federal Bankruptcy Code or by any trustee, receiver or liquidator of Landlord or by any court under the Federal Bankruptcy Code or otherwise. (d)This Lease is the absolute and unconditional obligation of Tenant.Tenant waives all rights which are not expressly stated in this Lease but which may now or hereafter otherwise be conferred by law (i) to quit, terminate or surrender this Lease or any of the Leased Premises, (ii) to any setoff, counterclaim, recoupment, abatement, suspension, deferment, diminution, deduction, reduction or defense of or to Basic Rent, Additional Rent or any other sums payable under this Lease, except as otherwise expressly provided in this Lease, and (iii) for any statutory Lien or offset right against Landlord or its property. 8.Payment of Impositions; Compliance with Legal Requirements and Insurance Requirements. (a)(i)Subject to the provisions of Paragraph 18 hereof, Tenant shall, before interest or penalties are due thereon, pay and discharge all Impositions, which payment shall be on an After Tax Basis as to Landlord.If received by Landlord, Landlord shall promptly deliver to Tenant any bill or invoice with respect to any Imposition. (ii)Nothing herein shall obligate Tenant to pay, and the term “Impositions” shall exclude, federal, state or local (A) transfer taxes as the result of a conveyance by (or suffered by) Landlord (unless attributable to an Event of Default or such conveyance is to Tenant or a person designated by Tenant), (B) franchise, capital stock or similar taxes if any, of Landlord, except to the extent that such franchise, capital stock or similar taxes would not be payable by Landlord but for Landlord’s interest in the Leased Premises or this Lease, (C) income, excess profits or other taxes, if any, of Landlord, determined on the basis of or measured by its net income, (D) any estate, inheritance, succession, gift, capital levy or similar taxes, unless the taxes referred to in clauses (B) and (C) above are in lieu of, or a substitute for, any other tax or assessment upon or with respect to any of the Leased Premises which, if such other tax or assessment were in effect at the commencement of the Term, would be payable by Tenant, or (E) any Tax that would not have been imposed but for the failure of Indemnitee to comply with certification, information, documentation or other reporting requirements applicable to Indemnitee, if compliance with such requirements is required by statute or regulation of the relevant taxing authority as a precondition to relief or exemption from such Tax, provided that Tenant has complied with its obligations set forth in paragraph (e) below.In the event that any assessment against any of the Leased Premises may be paid in installments, Tenant shall have the option to pay such assessment in installments; and in such event, Tenant shall be liable only for those installments which become due and payable during the Term.Tenant shall prepare and file all tax reports required by governmental authorities which relate to the Impositions.Within twenty (20) days after Landlord’s written request therefor, Tenant shall deliver to Landlord copies of all settlements and notices pertaining to the Impositions which may be issued by any Governmental Authority and receipts for payments of all Impositions made during each calendar year of the Term (provided that, (i) with respect to receipts for payments, Tenant shall provide them to Landlord promptly upon request, but in any event Tenant shall have no less than thirty (30) days after payment to make such delivery and (ii) Tenant shall provide Landlord with evidence of payment of the property taxes due on May 1, 2006 on or before May 1, 2006). 6 (b)Subject to the provisions of Paragraph 18 hereof, Tenant shall promptly comply with and conform to all of the Legal Requirements and Insurance Requirements. (c)Any amount payable to Landlord pursuant to this Paragraph 8 shall be paid within ten (10) days after receipt of a written demand therefor from Landlord accompanied by a written statement describing in reasonable detail the amount so payable.Any payments required to be made by Tenant pursuant to this Paragraph 8 that are not allowed to be paid directly to the appropriate Governmental Authority or such other Person to whom such payment is due shall be made directly to Landlord at the location and in the manner specified by Landlord pursuant to Paragraph 6 for the payment of Rent. Any amount payable by Tenant under this Paragraph 8 that is not paid to Landlord when due shall bear interest at the Default Rate.In addition, Tenant shall be solely responsible for the payment of any late fees, penalties or default interest with respect to any amount payable by Tenant under this Paragraph 8 to anyone other than Landlord that is not paid when due. (d)If any report, return or statement (a “Filing”) is required to be filed with respect to any Imposition that is subject to this Paragraph 8, Tenant shall, if permitted by Applicable Laws to do so, timely file or cause to be filed such Filing with respect to such Tax and shall promptly provide notice of such filing to Landlord (except for any such Filing that Landlord has notified Tenant in writing that Landlord intends to file) and will (if ownership of the Leased Premises or any part thereof or interest therein is required to be shown on such Filing) show the ownership of the Leased Premises in the name of Landlord and send a copy of such Filing to Landlord.If Tenant is not permitted by Applicable Laws to file any such Filing, Tenant will promptly notify Landlord of such requirement in writing and prepare and deliver to Landlord a proposed form of such Filing and such information as is within Tenant’s reasonable control or access with respect to such Filing within a reasonable time under the circumstances, and in all events at least five (5) Business Days, prior to the time such Filing is required to be filed.Tenant shall hold Landlord harmless from and against any liabilities, including, but not limited to penalties, additions to tax, fines and interest, arising out of any insufficiency or inaccuracy in any such Filing, if such insufficiency or inaccuracy is attributable to Tenant. (e)Notwithstanding anything herein to the contrary, any obligations of Tenant under the provisions of this Paragraph 8 that accrue prior to the expiration or earlier termination of this Lease shall survive such expiration or earlier termination of this Lease. 7 (f) Until the earlier of (i) the receipt by Landlord of a separate tax parcel number for the Leased Premises and (ii) May 1, 2007, Tenant (A) shall pay when due all Taxes with respect to the approximate 181.2 acre tax parcel of which the Leased
